DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.



Applicant’s amendment and response filed on 08/02/2022 has been received and entered into the case record.
Claim 1 is amended. 
Claim 8 is canceled. 
Claims 1, 2, 4-6 and 9 are pending and have been considered on the merits. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. Patent No. 9,844,570) in view of Ichim (WO2008/036374; IDS Reference AQ filed on 04/28/2020) and  de Perrot (Am J Respir Crit Care Med Vol 167. pp 490–511, 2003) 
	Regarding claim 1, Yoshida et al. teaches a method of treatment for myocardial infarction via administering to a subject via intravenous injection pluripotent stem cells which are positive for cell markers CD105 and SSEA-3 which are isolated from mesenchymal tissue or cultured mesenchymal cells (Claim 1, Col 9, line 10). Yoshida further teaches that the pluripotent cells have properties such as low or absent telomerase activity, ability to differentiate into embryonic endoderm, ectoderm, and mesoderm germ layers, absence of neoplastic proliferation; and ability to self-renew (Claim 1). Furthermore, Yoshida teaches that the cell preparation can be administered 1 to 10 times at 1x103 cells to 1x106 cells per individual (Col 11, lines 11-15).
	However Yoshida et al. does not teach that the SSEA-3+ cells are utilized to treat or alleviate ischemia reperfusion induced lung injury, the cause of said injury.
	Ichim teaches that SSEA-3+ stem cells (i.e. pluripotent stem cells) which are obtained from adipose tissue, bone marrow, dermis, and cord blood (i.e. mesenchymal tissue) are utilized to treat reperfusion injury and various lung diseases  (para. 0032, 0033, 0043, 0045, claim 4, 7, 14, 18), which would include ischemia reperfusion lung injury. De Parrot teaches terms utilized to describe ischemia-reperfusion lung injury can be “reperfusion injury” among others (Table 1). 
De Perrot teaches that ischemia–reperfusion–induced lung injury is characterized by non-specific alveolar damage, lung edema, and hypoxemia occurring 72 hours after lung transplantation (Abstract).
It would have been obvious to one of ordinary skill in the art to apply the cells and method of Yoshida et al. in a method of treating ischemia reperfusion induced lung injury as taught by Ichim with a reasonable expectation of success. An artisan would be motivated to utilize the pluripotent SSEA-3+ cells in treating ischemia-reperfusion induced lung injury as they possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (Ichim para. 0032, 0043, 0045, claim 4, 7, 14, 18). Thus it would be obvious to use SSEA cells for treating ischemia induced reperfusion injury based on the teachings of Ichim and De Perrot. 
Regarding the limitation of how the ischemia-reperfusion lung injury occurs, De Perrot teaches that ischemia-reperfusion induced lung injury occurs after transplant (Abstract).  
	Regarding claim 2, Yoshida et al. teaches that said pluripotent stem cells positive for SSEA-3 have been concentrated by external stress stimulation (Claim 2).
	Regarding claims 4-6, Yoshida et al. teaches that said cells are CD34-negative, CD117-negative, CD146-negative, CD271-negative, NG2-negative, vWF-negative, Sox10-negative, Snail-negative, Slug-negative, Tyrp1-negative and Dct-negative  (Claims 4-6). 
	Regarding claim 9, as Yoshida teaches the same cells as the present invention, it would be obvious that they would also have the ability to engraft into the lung tissue.
	The invention as a whole would have been obvious to one of ordinary skill in the art. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 2, and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-6  of copending Application No. 16/624,653 in view of Ichim (WO2008/036374; IDS Reference AQ filed on 04/28/2020) and de Perrot (Am J Respir Crit Care Med Vol 167. pp 490–511, 2003)
The instant application recites a method which utilizes the cell preparation of ‘653 for a method of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Additionally the same cell marker phenotypes for the cells are claimed. Thus the cell preparation of ‘653 is not patentably distinct from the preparation administered in the method of the instant application.
Ichim teaches that SSEA-3+ stem cells (i.e. pluripotent stem cells) which are obtained from adipose tissue, bone marrow, dermis, and cord blood (i.e. mesenchymal tissue) are utilized to treat reperfusion injury and various lung diseases  (para. 0032, 0043, 0045, claim 4, 7, 14, 18), which would include ischemia reperfusion lung injury. De Parrot teaches terms utilized to describe ischemia-reperfusion lung injury can be “reperfusion injury” among others (Table 1). Ichim teaches that the SSEA3+ cells treat reperfusion injury (para. 0033). Therefore, Ichim teaches ischemia-reperfusion lung injury.  
It would have been obvious to utilize the SSEA-3+ pluripotent stem cells recited in Application ‘653 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as administering pluripotent stem cells to alleviating ischemia-reperfusion induced lung injury is a process known in the art evidenced by Ichim. Regarding the limitation of how the ischemia-reperfusion lung injury occurs, De Perrot teaches that ischemia-reperfusion induced lung injury occurs after transplant (Abstract). As part of the transplant, an artisan would know that blood flow inherently must be reinitiated. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered and are persuasive in regards to the previous limitation set forth by claim 8 that is now amended into claim 1. Therefore the previously set forth 103 rejections as well as the double patenting rejections have been modified to address the newly amended limitation of claim 1 fully and the finality of the previous office action has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1631